DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The application has been amended as follows: 
In Claim 27, please replace the word “be” with the following:
	--being--.

REASONS FOR ALLOWANCE
Claims 1-10, 12-15, 21, and 24-28 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not disclose the apparatus having all the features of the pending claims.  The closest prior art of record is that of Kobayashi who teaches a substrate processing apparatus comprising: a plurality of holding members (Fig. 1, element 411) configured to hold a substrate, the substrate having a front surface (element 91) and a back surface (element 92) opposite to the front surface of the substrate; and at least a first injector (element 180) below the holding members and configured to face the back surface of the substrate; wherein the first injector is displaced from a projection of a center of the substrate from a top view perspective.
The reviewed prior art does not anticipate or fairly suggest the spin base comprising a ring opening or plurality of ring openings for rotating relative to the plurality of injectors, as required by claims 1, 10, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714